DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al (US 2015/0211840 A1).
In regard to claim 1, Katsumata et al disclose a light blocking sheet (31), comprising an inner hole, wherein a plurality of micro concave structures (Figure 7B) are regularly disposed on a periphery of the inner hole, the micro concave structure extends from the periphery of the inner hole to a direction far away from a center of the inner hole, a depth (this renders the claim broad—there is some depth that can be measured that can satisfy the claim) of the micro concave structure is d, an outer ring diameter of the light blocking sheet is D1, d and D1 meet 0.01 ≤ d/D1 ≤ 0.05. (Figure 4, 5, and 7B; see at least [0072])
Where in the BRI of the claim is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the height of the microstructures in order to improve upon management of stray light in the lens barrel. 

In regard to claim 2 and 11, Katsumata et al disclose that the number of the micro concave structures is N, 10≤N≤60. (As depicted in Figure 4)

In regard to claim 3, 9, and 12, Katsumata et al disclose that an angle (this is broad) of the micro concave structure is θ and meets 20°≤ θ ≤160°.

In regard to claim 4 and 13, Katsumata et al disclose that the micro concave structure is shaped into a triangle, an arc or a trapezoid.

In regard to claim 5 and 14, Katsumata et al fail to disclose that a diameter of the inner hole is D2 and meets 0.1 ≤ D2/D1 ≤ 0.9.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the light blocking layer in order to improve upon management of stray light in the lens barrel. 

In regard to claim 6 and 15, Katsumata et al fail to disclose that a thickness of the light blocking sheet is H and meets 0.01 mm ≤ H ≤ 0.2mm.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the thickness of the light blocking layer in order to improve upon management of stray light in the lens barrel. 

In regard to claim 7 and 16, Katsumata et al disclose that the micro concave structure and the light blocking sheet are integrally formed.

In regard to claim 8 and 17, Katsumata et al disclose that the light blocking sheet is made of a metal material or a composite material. (“Composite material” is very, very broad.)

In regard to claim 10, Katsumata et al disclose a lens barrel as well as at least one lens and at least one light blocking sheet received in the lens barrel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wan et al (US 2018/0324336 A1) disclose a camera module.
Chang et al (US 2019/0011667 A1) disclose an imaging lens.
Chen et al (US 2020/0249447 A1) disclose a camera module.
Fan et al (US 2021/0011246 A1) disclose a lens module.
Xu et al (US 2021/0389510 A1) disclose a spacer.
Huang et al (US 2022/0043325 A1) disclose a light shielding sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875